DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki el. US Patent No.: 10, 425, 832 B1, hereinafter, ‘Zawadzki’ in view of Harpur et al. US Patent No.:10,693,730, hereinafter, ‘Harpur’.
 	Consider Claims 1, 11, 16 and 20 (application of method, device and NTCRM) ,  Zawadzki teaches a method for communication network planning (- see method outlined in at least figure 6), the method comprising: collecting and storing, by a processing system including a processor (- see computer system outlined in at least figure 7), data associated with a communication environment including one or more communication networks operated by a system operator(- see data gathering and planning tool for network operators – beginning at col. 2 line 46 and the context of figure 6), the data including environmental data (-see environmental data noted in at least col. 2 line2 – col. 4 line 36), network data for the one or more communication networks, importance metrics data and forecasting data (- see at least the abstract, col. 1 lines 34-col. 1 lines 57 and figure 6 ), wherein respective communication e.g., see at least col. 12 lines 36-46); providing, by the processing system, traffic forecasts of communication traffic on the one or more communication networks (e.g., see at least col. 4 lines 23-29); creating, by the processing system, enrichment layers for potential build locations for equipment of the one or more communication networks, wherein the creating is based on physical attributes of a potential build location, wherein the enrichment layers include enrichment information about modifiable aspects of the physical attributes of the potential build location (- see at least the abstract, col. 1 lines 34-col. 1 lines 57 and figure 6 and col. 3 line 49 – determining properties)(-please see response to arguments dated 12/4 /20 if further clarification is needed); identifying, by the processing system, desirable build locations among the potential build locations of the one or more communication networks based on the traffic forecasts of communication traffic and the attributes for the potential build locations enrichment information for the physical attributes for the potential build locations, and based on information about subscribers having an expressed particular interest(- see at least the abstract, col. 1 lines 34-col. 1 lines 57 and figure 6 and col. 3 line 49 – determining properties -please see response to arguments dated 12/4 /20 if further clarification is needed ); receiving, by the processing system, user input defining planning parameters for the communication environment; and determining, by the processing system, respective target goal values for respective build options for the one or more communication networks, the determining based on the planning parameters for the communication environment, the identified desirable build locations and the traffic forecasts of communication traffic(- see at least the abstract, col. 1 lines 34-col. 1 lines 57 and figure 6 and col. 3 line 49 – determining properties ); see item no. (9) and (14)  in response to arguments dated 12/4 /20).
 	However, Zawadzki does not specifically teach the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment.
 	In analogous art, Harpur teaches the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment (e.g., see at least the abstract, col. 7 lines 49 – 59, col. 8 lines 55-63 and claim 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment for the purpose of improving the user experience.
	Consider Claims 2,  Zawadzki teaches further comprising: receiving, by the processing system, other user input defining variations in communication traffic on the one or more communication networks, wherein the receiving comprises receiving user input defining a change to the subscribers having an expressed particular interest (e.g., see at least current and future consumption – col. 4 lines 24-36); and determining, by the processing system, variations e.g., see at least mandatory goals – col. 5 lines 65-67 and optimization strategies – abstract - see also item no. (9) and (14) in response to arguments dated 12/4 /20). However, Zawadzki does not specifically teach the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment.
 	In analogous art, Harpur teaches the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment (e.g., see at least the abstract, col. 7 lines 49 – 59, col. 8 lines 55-63 and claim 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment for the purpose of improving the user experience.
 	Consider Claims 3,  Zawadzki teaches further comprising selecting, by the processing system, an optimal set communication technologies for build or expansion of a respective communication network of the one or more communication networks in response to the variations in the respective target goal values (e.g., see technology considerations in at least col. 12 lines 10-15, col. 13 lines 5-32).
 	Consider Claims 4,  Zawadzki teaches wherein the providing the traffic forecasts of communication traffic comprises: providing, by the processing system, information about variation in time in the communication traffic on the one or more communication networks (e.g., see at least variation in time and traffic considerations noted in at least col. 3 lines 60- 65 col. 14 lines 55-61).
 	Consider Claims 5,  Zawadzki teaches wherein the providing the traffic forecasts of communication traffic comprises: providing, by the processing system, information about the traffic forecasts organized by type of subscriber device active on the one or more communication networks, and by a type of technology used by subscriber devices active on the one or more communication networks (e.g., this is met by incorporating the technology type considerations noted in at least col. 3 lines 60- 65 col. 14 lines 55-61- 2-4G technology devices  ).
 	 Consider Claims 7,  Zawadzki teaches wherein the providing the traffic forecasts of communication traffic comprises:
receiving, by the processing system, a forecast of a selection of new devices among a set of subscribers having an expressed particular interest in early adoption of new technology, relative importance of data or voice communication, or an interest in a particular activity, and wherein the identifying desirable build locations comprises identifying the desirable build locations based on the forecast(e.g., this is met by “demand modeling” – col. 14 lines 54-61 in conjunction with technology considerations in at least col. 3 lines 60- 65 col. 14 lines 55-61- 2-4G technology devices).
 	However, Zawadzki does not specifically teach the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment.
 	In analogous art, Harpur teaches the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or e.g., see at least the abstract, col. 7 lines 49 – 59, col. 8 lines 55-63 and claim 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment for the purpose of improving the user experience.
 	Consider Claims 8, and 12,  Zawadzki teaches wherein the receiving user input defining planning parameters for the communication environment comprises: receiving, by the processing system, information defining one or more forecast scenarios for expansion, development or reconfiguration of one or more communication networks (- see at least the abstract, col. 1 lines 34-col. 1 lines 57 and figure 6 – data gathering – forecasting – and optimization).
 	Consider Claims 9,  Zawadzki teaches wherein receiving the user input defining planning parameters for the communication environment comprises: receiving, by the processing system, from a user interface, information defining changes to a mix of subscriber devices operating on the one or more communication networks and new services proposed for a communication network; and receiving, by the processing system, from the user interface, an objective for communication network planning, wherein the determining respective target goal values for the respective build options comprises optimizing an operational factor for the respective build options(- see at least the abstract, col. 1 lines 34-col. 1 lines 57 and figure 6 – data gathering – forecasting – and optimization).
 	Consider Claims 10, 12-14 and 17-19 (noting that although the language is different, context is still met by the prior art),  Zawadzki teaches wherein the optimizing an operational factor for the respective build options comprises optimizing, by the processing system, one of e.g., this is met by “ validating key performance indicators” – col. 14 lines 26… “internal rate of return” – col. 14 line 49).
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki el. US Patent No.: 10, 425, 832 B1, hereinafter, ‘Zawadzki’ in view of in view of Harpur et al. US Patent No.:10,693,730, hereinafter, ‘Harpur’ and further in view of Fordham et al. US Patent Pub. No.:20110194456, hereinafter, ‘Fordham’.
 	Consider Claims 6,  Zawadzki teaches further comprising: receiving, by the processing system, information identifying subscribers having an expressed particular interest (e.g., this is met by “demand modeling” – col. 14 lines 54-61 in conjunction with technology considerations in at least col. 3 lines 60- 65 col. 14 lines 55-61- 2-4G technology devices); and receiving, by the processing system, information identifying the subscribers having the expressed particular interest (i.e., as noted with respect to the already cited sections – the ‘data gathering’ is purposed for potential build locations and optimization- see also item no. (9) and (14) in response to arguments dated 12/4 /20).
 	However,  Zawadzki does not teach receiving, by the processing system, information about a quantity of the subscribers having the expressed particular interest.
 	In analogous art, Fordham teaches receiving, by the processing system, information about a quantity of the subscribers having the expressed particular interest (e.g., see at least 0162 “…by employing a "tolerance-based lookup" 210 from an empirical database using the key values contained in the project and coverage area including: market, residential and business population characteristics (range of incomes, telecom spends, percentage of early adopters, etc.)”). 
e.g., percentage of early adopters) for the purpose of network planning as suggested by Fordham.
 	However, Zawadzki and Fordham does not specifically teach the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment.
 	In analogous art, Harpur teaches the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment (e.g., see at least the abstract, col. 7 lines 49 – 59, col. 8 lines 55-63 and claim 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment for the purpose of improving the user experience.
 	Consider Claim 15, Zawadzki teaches the claimed invention except wherein the receiving information about subscribers having an expressed particular interest operations further comprise: receiving information about adopters of a new communication technology or services, and wherein the determining respective target goal values for respective build options comprises determining a return on investment based at least in part on the information about early adopters .
 	In analogous art, Fordham teaches in at least 0162 that Various algorithms may be used for coverage calculation process and the algorithm used to appropriately select these services can based on input parameters. In an exemplary embodiment appropriate service mixtures are identified--complete with take-rates, costs, and pricing--by employing a "tolerance-based lookup" 210 from an empirical database using the key values contained in the project and coverage area including: market, residential and business population characteristics (range of incomes, telecom spends, percentage of early adopters, etc.) and return the services where this population satisfies the tolerances for effective sale of these offerings.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the receiving information about subscribers having an expressed particular interest operations further comprise: receiving information about adopters of a new communication technology or services, and wherein the determining respective target goal values for respective build options comprises determining a return on investment based at least in part on the information about early adopters for the purpose of network planning as suggested by Fordham.  Furthermore, it is obvious based on at least the available prior art that for the most part one would desire various input of any and all pertinent available information to inform the network planning process. In other words, there appears to be no uniqueness to data gathering of values or parameters that would obviously motivate the current and future stages of a network cycle.
However, Zawadzki and Fordham does not specifically teach the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment.
 	In analogous art, Harpur teaches the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment (e.g., see at least the abstract, col. 7 lines 49 – 59, col. 8 lines 55-63 and claim 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the information about subscribers having an expressed particular interest in activities performed in conjunction with communication devices or communication services in the communication environment for the purpose of improving the user experience.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646